Citation Nr: 1023607	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-42 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder (sick 
sinus syndrome), to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith







INTRODUCTION

The Veteran served on active duty from October 1956 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran attributes his currently-shown heart disorder, 
diagnosed as sick sinus syndrome, to his service-connected 
hypertension.  Specifically, in his December 2008 notice of 
disagreement, the Veteran asserted that his hypertension 
medication can cause sick sinus syndrome, and he included 
internet articles to support this claim.

The record reflects that the Veteran underwent a pertinent VA 
examination in August 2008.  At that time, the examiner, a 
certified physician's assistant, opined that the issue of 
whether the Veteran's current sick sinus syndrome was caused 
by or related to his service-connected diabetes mellitus 
could not be resolved without resorting to speculation.  

The examiner did not provide a supporting rationale for this 
determination.  Such an opinion is not sufficient for VA 
adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

In an October 2008 addendum report, the same examiner opined 
that it would also be mere speculation to say that the 
Veteran's sick sinus syndrome is caused by or related to his 
service-connected hypertension.  The examiner went on to 
conclude, however, that is less likely than not that the 
Veteran's heart disorder was caused by or a result of the 
Veteran's hypertension.  The examiner, again, provided no 
rationale for either determination.  Id.

Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes. Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
Additionally, in view of the nature of the disorder on 
appeal, and the specificity of the Veteran's claim, the Board 
finds that, on remand, the Veteran should be evaluated by a 
VA cardiologist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the file for 
review by a VA cardiologist, or other 
individual with expertise in 
determining the onset of 
cardiovascular disorders.  The 
examiner should review the record in 
its entirety, including this REMAND, 
and should opine as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the Veteran's current sick sinus 
syndrome had its onset during service 
or developed within one year of his 
discharge from service.  

The examiner should also comment as to 
whether it is at least as likely as 
not that the Veteran's sick sinus 
syndrome was caused or aggravated by a 
service-connected disability, 
including hypertension.  In reaching 
this determination, the examiner 
should specifically address the 
Veteran's assertion that his sick 
sinus syndrome was caused by 
medication used to treat his 
hypertension.  If the opinions cannot 
be provided without examining the 
Veteran, that should be arranged.

All opinions expressed should be 
supported by a complete rationale.  If 
the examiner cannot provide the 
requested opinions without resorting 
to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an 
opinion cannot be made without 
resorting to speculation.

2.  To help avoid future remand, the 
RO should ensure that, to the extent 
possible, all requested action has 
been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completing the requested 
action, the RO should readjudicate the 
claim.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



